DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/22 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determining, by a device” “performing, by the device” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the device may include one or more memories and one or more processors (0003, lines
1-2).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In regards to claims 21-24,26-33,35-39, the claimed invention is directed to an abstract idea without significantly more. Claim(s) 21-24,26-33,35-39 recite(s) the abstract idea of determining a classification failure or success of a sample relating a material not interest or spectroscopic measurement based upon a threshold value, calibration distance, or a global classification model.  This abstract idea is similar to that of Ventures LLC v .Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’) which was considered to be patent ineligible. The judicial exception is not integrated into a practical application because the additional element of a device/computer are merely used to perform the abstract idea. See MPEP 2106.05. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely use a computer as a tool to perform the abstract idea. 

In regards to claims 25, 34, & 40, the claim subject matter “machine-radial basis function (SVM-rbf) kernel function or an SVM-linear kernel function to determine the decision value” does not improve the functioning of the computer, or to any other technology or technical field.  Therefore, the judicial exception is not integrated into a practical application. See MPEP 2106.05(a).  The claim element does not amount to significantly more than the judicial exception because the implementation of a support vector machine function for classification is well-understood and routine in the field of spectroscopy.

Allowable Subject Matter
Claim 21-40 would be allowable if rewritten to overcome the 35 U.S.C 101 rejection(s) set forth in this Office action.

As to claim 21, the prior art of record, taken alone or in combination, fails to disclose or render obvious “performing, by the device, one or more spectroscopic determinations based on determining that the unknown sample is not included in the no-match class; determining, by the device and based on performing the one or more spectroscopic determinations, a classification failure or a classification success for the unknown sample”, in combination with the rest of the limitations of claim 21.

As to claim 30, the prior art of record, taken alone or in combination, fails to disclose or render obvious “determine that an unknown sample is not included in a no-match class relating to at least one of at least one material that is not of interest or a baseline spectroscopic measurement; perform one or more spectroscopic determinations based on determining that the unknown sample is not included in the no-match class”, in combination with the rest of the limitations of claim 30.

As to claim 36, the prior art of record, taken alone or in combination, fails to disclose or render obvious “determine that an unknown sample is not included in a no-match class; perform one or more spectroscopic determinations based on determining that the unknown sample is not included in the no-match class;”, in combination with the rest of the limitations of claim 36.
	Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Senyard WO 2006056024 and paper of Belkacem Baassou, “An Accurate SVM-Based Classification Approach for Hyperspectral Image Classification”, 10 October 2013.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877